EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with GERALD GRAY (Reg. No. 41,797) on 03/07/2022

The application has been amended as follows: 
Claims 16-20 (Canceled). 

Reasons for Allowance
This action is in response to the Response to Election/Restriction filed 01/12/2022. In the Response claims 1-15 are elected, claims 16-20 are withdrawn wherein claim 1 is presented in independent form and the remaining non-withdrawn claims depend, variously therefrom. Claim 1 is distinguished over the art made of record when considered with all the limitations of the claims and not in isolation as no single prior art of record discloses all the elements of each claim respectively, nor are the limitations an obvious combination derived therefrom. The claims are allowed based on incorporation of subject matter not taught by the art made of record when the subject matter set forth in the Examiner’s Amendment is considered with all the limitations of each of said claims and incorporated in the independent claims in combination with ALL the limitations in the claims. 

The claims are distinguished over the closest art of record which includes NPL document attributed to HUAWEI et al entitles "Resource management of UPF shared by multiple SMFs", 3GPP DRAFT; S2-183458 PCR_RESOURCE MANAGEMENT OF UPF SHARED BY MULTIPLE SMFS DURING UPF RELOCATION R1.0; vol. SA WG2, no. Sanya, China; 20180416-20180420; 10 April 2018; XP051437776 [retrieved on 2018-04-1 O] (hereinafter d1) and United States Patent Application Publication US 2017/288972 A1  to LI XU et al (hereinafter d2). Document D1, which is considered to be the most relevant prior art document, discloses a session 
It is particularly noted that the subject-matter of independent claim 1 differs from that disclosed in D1 in that claim 1 of the present application requires the network device sending the configuration information of the first logical interface group and information about a first internet protocol IP address segment corresponding to the first logical interface group.
Although D1 shows in section 2 that a SMF determines to relocate one or more POU sessions from a failed/ overloaded UPF to a target UPF, d1 fails to disclose or make obvious the element of requiring the network device sending the configuration information of the first logical interface group and information about a first internet protocol IP address segment corresponding to the first logical interface group. D1 also discloses in figure 6.Y.2-2    that for triggering the target UPF to restore the session, a N4 session request establishment request 
	Turning to d2, d2 discloses a similar situation as in D1, where a PDU session is migrated from a source UPF to a target UPF in the event of an overloading condition. Similarly, to D1, the SMF transmits a Traffic redirection setup request to the target UPF, however d1 also fails to disclose a specific additional message with the configuration information (see d2 paragraphs [0063] to [0073] and figure 12).
Therefore, the prior art made of record alone or in any reasonable combination, fail to disclose the limitations noted above with respect to claim 1, in combination with all the limitations of each respective claims (and not in isolation). All remaining pending dependent claim contain the noted limitations by virtue of dependence, wherein the limitation in the dependent claim is not fairly taught by the art made of record. Therefore, the remaining pending dependent claims contain the limitation by virtue of dependence and therefore are also allowable. Therefore, for the foregoing reasons, the subject matter of claims 1-15 are novel and non-obvious in view of the prior art made of record. Therefore claims 1-15 are allowed. 

Conclusion
The prior art made of record discloses the following:
US 20170288972 to Li et al discloses Session-level SDT component in the control plane to handle setup, recovery and mobility of individual session requests in real time. The Session-level SDT component may comprise path management that performs either stateless of stateful path switching for an ongoing session, whether download or uplink, according to the stateful requirements of the session. The path management may be in conjunction with user equipment mobility management operation; it may also be in conjunction with network scalability and automation operation, such as load balancing.
US 20110188373 to Saito discloses a logical interface which is an interface of a logical group; physical ports which belong to the logical group; and an interface control section configured to incorporate the logical interface and the physical ports as management objects into a management interface when validation of a predetermined function has been performed to each of the logical interface and the physical ports.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643